FIRST DIVISION
                              BARNES, P. J.,
                        MCMILLIAN and MERCIER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    August 4, 2017




In the Court of Appeals of Georgia
 A17A0843. BARNWELL v. DOUGLASVILLE AUTO DETAIL,
     LLC, et al.

      MCMILLIAN, Judge.

      Kenneth Barnwell filed suit against Douglasville Auto Detail, LLC (“DAD”)

and its owner, LaGrand Thornton, alleging that DAD caused over $5,000 in damage

to his recreational vehicle. Following a bench trial, the trial court entered an order

holding that Barnwell had not properly served DAD and, therefore, it was without

jurisdiction to adjudicate any claims against DAD. Barnwell now appeals, asserting

that the trial court erred in its findings because (1) service was perfected against

DAD; (2) DAD waived any defense of insufficiency of service; and (3) DAD is in

default. For the reasons that follow, we reverse and remand.
      “A defendant who challenges the sufficiency of service bears the burden of

showing improper service[.]” (Citation and punctuation omitted.) Molette v. City of

Forest Park, 335 Ga. App. 222, 224 (2) (780 SE2d 780) (2015). “On appeal, absent

a showing of an abuse of discretion, a trial court’s finding of insufficient service of

process must be affirmed.” (Citation omitted.) Oduok v. Wedean Props., 319 Ga. App.

785, 787 (1) (b) (738 SE2d 626) (2013). The record shows that in October 2015,

Barnwell brought his recreational vehicle to DAD to have it detailed. When Barnwell

returned the following day, he allegedly discovered body damage and a crack in the

vehicle’s windshield. When Thornton, the principal owner of DAD, later refused to

reimburse him for the damage, Barnwell filed suit against both DAD and Thornton

in December 2015.

      On January 19, 2016, a sheriff’s entry of service was filed, indicating that

Thornton had been served at DAD’s business address on January 14, 2016. On

January 28, 2016, a second entry of service was filed, this time showing that Thornton

had been personally served at his home address on January 17, 2016. Thornton filed

a pro se answer on February 1, 2016, denying liability. On February 23, 2016, counsel

filed an entry of appearance on behalf of both Thornton and DAD. Thereafter, the

record indicates that all parties engaged in discovery.

                                          2
      A bench trial was conducted on October 5, 2016, and with the assistance of

counsel, all parties presented evidence. Following the defendants’ closing argument,

the trial court inquired into whether an amended answer had ever been filed. It was

then discovered that, although defense counsel had emailed to plaintiff’s counsel a

courtesy copy of an amended answer on behalf of both Thornton and DAD in March

2016, it had mistakenly never been filed with the court. In his closing argument,

Barnwell conceded that he was unable to recover against Thornton individually but

argued that DAD had never filed an answer and was therefore in default. On October

7, 2016, the trial court entered an order finding that Barnwell had failed to perfect

service on DAD and that it was therefore without jurisdiction to adjudicate any claims

against DAD.1 This appeal followed.

      1. It is well settled that “[a] defendant who has not been served with process

waives any defect in service when he fails to raise the defenses of lack of personal

jurisdiction or lack of sufficiency of process by either motion or an answer as

required by OCGA § 9-11-12 (h) (1) (B).” (Citations omitted.) Ahmad v. Excell

Petroleum, Inc., 276 Ga. App. 167, 168 (1) (623 SE2d 6) (2005). Thus, pretermitting

      1
        With respect to Barnwell’s claims against Thornton individually, the trial
court found in favor of Thornton. Barnwell does not appeal this portion of the trial
court’s order.

                                          3
whether Barnwell properly served DAD with process, if DAD failed to raise this

defense, it is waived. See id.

      It is clear that the pro se answer filed by Thornton on February 1, 2016 cannot

suffice as an answer for DAD.2 See Eckles v. Atlanta Tech. Group, Inc., 267 Ga. 801,

805 (2) (485 SE2d 22) (1997) (corporations are not allowed to appear pro se in a

court of record). And, as confirmed at the bench trial, DAD did not later file an

answer on its behalf. Nor does the record contain a motion in which DAD raised the

defense of insufficient service of process. Therefore, DAD has waived this defense

and consented to the jurisdiction of the trial court.3 See Brown v. Foke Props. 2002,

Inc., 283 Ga. 231, 232 (1) (657 SE2d 820) (2008) (where court otherwise has subject

matter jurisdiction, defendant’s waiver “confers jurisdiction of his person regardless

of the fact that process was not served on him or that the service may have been

defective”) (citation omitted); McNeil v. McCollum, 276 Ga. App. 882, 889 (3) (625

      2
       We note that this answer did not include a defense of insufficiency of service
of process.
      3
        Moreover, the parties prepared a consolidated pretrial order in this case, and
neither defendant raised any defense regarding insufficient service of process. And
where a claim or issue is omitted from a pretrial order, it is waived. See Rice v.
Cropsey, 203 Ga. App. 272, 273 (1) (416 SE2d 786) (1992) (defendant waived
defenses of lack of personal jurisdiction and insufficient service of process by
omitting them, without objection, from the pretrial order).

                                          4
SE2d 10) (2005) (defense of insufficiency of service of process is waived if it is

neither made by motion nor included in a responsive pleading as originally filed).

Accordingly, the trial court erred in finding it did not have jurisdiction over DAD,

and that portion of its order must be reversed.

      2. Barnwell also asserts that the trial court erred in failing to find that DAD was

in default. However, because the trial court found that it did not have jurisdiction to

adjudicate any claims against DAD, it did not reach this issue. “Where the trial court

has not ruled on an issue, we will not address it.” Barnes v. Smith, 339 Ga. App. 607,

608, n.1 (794 SE2d 262) (2016).

      Judgment reversed and case remanded for further proceedings. Barnes, P. J.,

and Mercier, J., concur.




                                           5